Citation Nr: 1642091	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-29 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative arthritis lumbar spine prior to October 14, 2015 and 20 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee. 
 
3.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee.
 
4.  Entitlement to an initial rating in excess of 10 percent for right hip strain.
 
5.  Entitlement to an initial rating in excess of 10 percent for right shoulder strain.
 
6.  Entitlement to a rating in excess of 10 percent for residuals of multiple strictures prior to December 3, 2015 and 30 percent thereafter.
 
7.  Entitlement to an initial rating in excess of 10 percent for right foot plantar fasciitis.
REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to May 1995, from January 2003 to January 2005, and from April 2005 to February 2009.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Board remanded the Veteran's claims listed on the title page in July 2015.  Additionally, claims for entitlement to service connection for hypertension, rhinitis and gastroesophageal reflux disease were remanded.  These claims were granted in a December 2015 rating decision with no subsequent notice of disagreement of record.  Thus, the Board does not have jurisdiction over these claims.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In January 2016, the RO received a statement from the Veteran indicating that he wished to withdraw a claim for TDIU.  A February 2016 report of contact confirmed this withdrawal. Thus, the criteria for withdrawal of this claim have been met.  38 C.F.R. § 20.204(b) (appeal withdrawals must be in writing (unless made on the record at a hearing), and must include the name of the veteran, the VA claims file number, and a statement that the appeal is withdrawn.  Delisio v. Shinseki, 25 Vet.App. 45, 57 (2011) ("[W]ithdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant").

The Veteran submitted a waiver of AOJ adjudication of recently associated evidence in May 2016.  

The issues of entitlement to a rating in excess of 10 percent for degenerative arthritis lumbar spine prior to October 14, 2015 and 20 percent thereafter; entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee; entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee; entitlement to an initial rating in excess of 10 percent for right hip strain; entitlement to an initial rating in excess of 10 percent for right shoulder strain; entitlement to an initial rating in excess of 10 percent for right foot plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 20, 2015, there is no indication that the Veteran had daytime voiding intervals between one and two hours or awakened to void three to four times per night; or required the use of absorbent materials; or urinary retention requiring catheterization; or urinary tract infections which required drainage/frequent hospitalizations and/or requiring continuous intensive management.

2.  From May 20, 2015, the Veteran's residuals of multiple strictures required use of an appliance.


CONCLUSIONS OF LAW

1.  Prior to May 20, 2015, the criteria for an initial rating in excess of 10 percent for residuals of multiple strictures have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7 , 4.10, 4.21, 4.115a, 4.115b, Code 7518 (2015). 

2.  From May 20, 2015, the criteria for a rating of 60 percent for residuals of multiple strictures, but no more, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7 , 4.10, 4.21, 4.115a, 4.115b, Code 7518 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's plantar fasciitis claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in February 2009 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter of an increased rating for residuals of multiple strictures.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Regulations and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The issue being decided herein relates to entitlement to a rating in excess of 10 percent for residuals of multiple strictures prior to December 3, 2015 and 30 percent thereafter for the Veteran's residuals of multiple strictures under Diagnostic Code 7518.  The Veteran was initially service connected for residuals of multiple strictures effective May 31, 1995, noncompensably disabling.  The Veteran claimed for an increase rating on February 3, 2009, from which date he is rated as 10 percent disabled.  The Veteran is rated as 30 percent disabled due to residuals of multiple strictures from December 3, 2015, the date of the Veteran's most recent VA examination.

The Veteran's disability is evaluated under the rating criteria for stricture of the urethra. This disability is to be rated as a voiding dysfunction.  38 C.F.R. § 4.115b, Code 7518. 

Voiding dysfunctions are evaluated according to urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Urine leakage which requires the wearing of absorbent materials which must be changed two to four times per day is evaluated as 40 percent disabling.  The wearing of absorbent materials which must be changed less than two times per day is evaluated as 20 percent disabling.  Urinary frequency that results in daytime voiding intervals of less than one hour, or awakening to void five or more times per night is evaluated as 40 percent disabling. A daytime voiding interval of between one and two hours, or awakening to void three or four times per night merits continuation of the 20 percent evaluation.  The veteran may also receive an increased rating to 30 percent for obstructed voiding with urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a (2015).

The Veteran was afforded a VA authorized examination in March 2009.  The Veteran reported urinating eight times per day (every three hours) and two times at night (every five hours).  He had problems beginning urination and had a weak and hesitant flow.  He also reported recurrent urinary tract infections, about every month, treated with antibiotics.  He required urinary dilation about every month with benefits lasting for one day.  

Private urology notes from Urology of Greater Atlanta since 2009 have been associated with the claims file.  An April 2009 treatment note indicates burning and pain with urination.  Generally, the Veteran reported frequent urination, intermittency, urgency, a weak stream, hesitancy and getting up during the night to urinate.  A January 2015 treatment note indicates that the Veteran was dilated.  A May 20, 2015 urology treatment note indicates that the Veteran had bladder neck obstruction and that he began to self-dilate weekly.

A December 3, 2015 VA authorized examination indicates that the Veteran had burning urination and increased frequency.  The Veteran also had multiple urinary tract infections.  The Veteran had voiding dysfunction but he did not require the wearing of absorbent material; urinary retention required the intermittent use of urinary catheters, an appliance.  The Veteran's voiding dysfunction resulted in increased urinary frequency; daytime voiding interval between one and two hours, nighttime awakening to void two times.  The Veteran also had hesitancy, not marked; markedly slow or weak stream; and markedly decreased force of stream.  The stricture required periodic dilation every two to three months and the Veteran had recurrent urinary tract infections.

By an August 2012 rating decision, clear and unmistakable error was found in the original, noncompensable rating and the Veteran was granted a 10 percent disability rating on the basis of the Diagnostic Code for obstructed voiding.  The 30 percent disability rating was granted under the same Diagnostic Code due to the Veteran's catheterization as noted on the VA examination on that date.  

Based on the above, utilizing the diagnostic code for voiding dysfunction warrants a 60 percent disability rating as of May 20, 2015, as this date is the first evidence that the Veteran utilized an appliance (a catheter to self-dilate) for his service-connected strictures.

Regarding the 10 percent rating prior to May 20, 2015, the Board finds that a higher rating is not warranted.  The above evidence reflects that the symptoms did not more nearly approximate daytime voiding intervals between one and two hours or awakening to void three to four times per night; requiring the use of absorbent materials; or urinary retention requiring catheterization; or use of an appliance or urinary tract infections which require drainage/frequent hospitalizations and/or requiring continuous intensive management.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against any higher rating, that doctrine is not for application.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, supra.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer, supra. 

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The above evidence reflects that the symptoms of the Veteran's residuals of multiple strictures that are indicated by the lay and medical evidence are contemplated by the rating schedule, which address symptoms of voiding dysfunction and their consequences.  Hence, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for residuals of multiple strictures prior to May 20, 2015 is denied.

Entitlement to a rating of 60 percent for residuals of multiple strictures from May 20, 2015 is granted, subject to the regulations governing monetary awards. 


REMAND

As for the appeal for higher initial ratings, disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2015), pertaining to functional impairment.  The Court recently held 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  VA examinations relating to orthopedic disabilities should be conducted consistent with the Court's interpretation of 38 C.F.R. § 4.59 in Correia.  The Veteran was afforded examinations in January 2016 to determine the severity of his service-connected right shoulder, right hip, lumbar spine and bilateral knee disabilities.  The joints were not tested for pain on passive motion and in both weight-bearing and nonweight-bearing positions.  Thus, the Veteran should be afforded new examinations. 

In addition, the December 2015 VA examiner diagnosed the Veteran with hallux valgus, degenerative arthritis, tarsal tunnel and medial calcaneal nerve entrapment as well as the specifically service-connected plantar fasciitis.  The examiner found that all of these were separate diagnoses and not progressions of plantar fasciitis.  As a rationale, the examiner indicated that the Veteran had separate radiological findings for each of these disabilities around the same time and thus deciding "which came first" is not possible.  The opinion and rationale are insufficiently clear and the examination report is therefore inadequate.  Generally, when the effects of service-connected and non-service-connected disabilities cannot be separated, reasonable doubt requires that the signs and symptoms should be attributed to the service-connected disabilities.  Mittleider v. West, 11 Vet.App. 181, 182 (1998).  Here, although the examiner indicated that the effects could be separated when he determined that these were separate diagnoses and not progressions of plantar fasciitis, he also indicated that he could not determine which of the disorders came first, implying that he could not in fact separate the symptoms and disorders.  In addition, in November 2014, the Veteran had a VA podiatry consult.  The impression was neuroma in the foot which was not mentioned in the January 2016 examination report.  A new VA examination is therefore warranted.

On readjudication, the necessary consideration of whether the Veteran is entitled to separate or higher evaluations, as appropriate, under pertinent Diagnostic Codes as the Veteran is currently being rated under DC 5284.  See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) (finding that DC 5284 does not apply to the eight foot conditions specifically listed in § 4.71a and that rating such conditions under 5284 would be an impermissible rating by analogy).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Atlanta VAMC.

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right shoulder, right hip, lumbar spine and bilateral knee disabilities.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should report all appropriate ranges of both extremity motion in degrees, except for the lumbar spine, on both active motion and passive motion and in both weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should also specifically determine all appropriate ranges of motions to include what is the extent of any additional limitation of motion (in degrees) due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?  

The examiner should also report the nature and severity of all the disabilities considered with reference to all relevant diagnostic codes. 

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his disabilities. 

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right foot.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner must determine if the Veteran's hallux valgus, degenerative arthritis, tarsal tunnel and medial calcaneal nerve entrapment is related to the service-connected plantar fasciitis or is otherwise related to service.  The Veteran must also determine the nature and severity of the Veteran's right foot plantar fasciitis and any other service-connected right foot disability found.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his right foot disabilities.

4.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Any readjudication of his right foot disability should include consideration the relevant diagnostic codes concerning the eight foot conditions specifically listed in § 4.71a.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


